Citation Nr: 1433192	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  07-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In an April 2011 decision, the Board denied entitlement to a disability rating in excess of 70 percent for PTSD, but remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for further evidentiary development.  In an April 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2011 decision with respect to this issue, and remanded the claim for readjudication consistent with the Court's memorandum decision.  

In February 2013, the Board remanded the claim for a disability rating in excess of 70 percent for PTSD in order to have both the PTSD and TDIU claims readjudicated together, upon completion of the TDIU development ordered by the Board in its April 2011 remand.  

In June 2013, the Board, finding that the directives of the April 2011 remand had still not been fulfilled, remanded the claims again.

In a January 2014 statement, the Veteran withdrew his appeal for an increased rating for his PTSD.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  However, as the decision below grants the Veteran's claim for TDIU, the only remaining claim on appeal, the Board finds that any error, with respect to this claim only, to be harmless, and there is no prejudice in proceeding with the issuance of a decision at this time.

The Board also notes that the Veteran's claims have been litigated by Disabled American Veterans (DAV) at various points during the course of the appeal.  The Veteran was previously represented by DAV, as reflected in a December 1999 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  However, in December 2010, the Veteran filed a VA Form 21-22, appointing The American Legion as his representative.  The Board recognizes The American Legion, which has submitted a Written Brief Presentation with respect to the TDIU claim on appeal, as the Veteran's proper representative. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents that are either duplicative of those contained in the VBMS paperless claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for a rating in excess of 70 percent for PTSD.

2.  The Veteran has been service-connected for PTSD at 70 percent, effective November 4, 2005.  

3.  At all times pertinent to this appeal, the weight of the competent and probative evidence indicates that the Veteran as likely as not was prevented from obtaining and retaining substantially gainful employment as a result of his service-connected PTSD.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to a rating in excess of 70 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In a May 2006 rating decision, the RO granted the Veteran's request for a rating in excess of 50 percent for PTSD, resulting in an award of 70 percent, which the Veteran appealed.  In January 2014, prior to the issuance of a decision in this appeal, the Veteran notified the Board that he was no longer interested in pursuing his appeal for an increased rating.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's request for withdrawal of his appeal for an increased rating in excess of 70 percent for PTSD, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.




II. TDIU

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Preliminarily, the Board notes that, given the favorable disposition of the TDIU claim on appeal, that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

The central inquiry is whether the Veteran's service connected disability(ies), alone, is/are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529(1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran is currently service-connected for PTSD at 70 percent, effective November 4, 2005.  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met.

The Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that he earned a bachelor's degree in psychology in 1994.  Regarding his work history, he had worked on a fulltime basis for the U.S. Air Force as a civil service employee in ramp services from 1991 to 1997.

In December 2005, the Veteran underwent a VA examination.  The report noted the Veteran's treatment history for his PTSD, including two hospitalizations for psychiatric treatment, the last occurring in 2000.  The Veteran stated he had experienced major changes in his daily activities, including lacking motivation for personal hygiene and practicing crowd avoidance.  He complained of increased anxiety and self-isolation.  The examiner noted that after leaving service, the Veteran had worked in various civil service jobs for 30 years, maintaining poor relationships with his supervisors and coworkers.  The Veteran struggled with getting along with others and was even required to attend anger management classes.  Since his medical retirement in 1997 due to cardiac issues, he has worked temporarily at various construction companies but continued to have poor relationships with his supervisors and coworkers and was even laid off due to anger, impatience, and intolerance of coworkers.

During the mental status examination, the examiner specifically observed that the Veteran's affect and mood were abnormal with impaired impulse control, unprovoked irritability, and periods of violence.  The periods of violence were noted to intensify his depression and affect his motivation to work and provide self care.  Abnormal speech was present, and the Veteran was somewhat withdrawn.  In her concluding remarks, the examiner opined that the Veteran was unable to establish and maintain effective work and social relationships due to his ongoing psychiatric symptoms and anger.  

In a December 2005 letter, an individual from Aarohn Construction, a former employer of the Veteran, stated that the Veteran was capable of working by himself in situations that don't involve people; that he does not communicate well enough to supervise others; that his tolerance for interaction with the general public is limited due to his high level of tension and anxiety; that his tolerance and ability to work with others who think or believe they know more or have better insight is extremely limited; and that he is quick to anger and lacks tolerance and patience with others.

In a January 2006 letter, a foreman from Foss Environmental Services Company, another former employer of the Veteran, verified the Veteran's difficulty in interacting with coworkers, limited patience or tolerance for others that do not meet his expectations, and difficulty controlling his anger.  The foreman also stated that the Veteran had been dismissed early from the job site on several occasions due to his inability to control his anger.  

In a March 2007 statement, the Veteran, among other things, alleged that his psychiatric condition had worsened and that he slept about 12 hours a day, felt withdrawn, and isolated himself to the point of not being able to be around a lot of people or family.

In an October 2007 statement, the Veteran indicated that he had difficulty with coworkers and crowds in July 2001, had problems at work in April 2003, quit work in July 2003, quit a job after one month due to conflict with his boss in April 2004, quit another job after 3 weeks due to anger in October 2004, was laid off due to conflict with a supervisor in January 2005, and had difficulty getting along with others due to anger and attitude in December 2005.  Additionally, his statement revealed that he does not perform such activities of daily life as bathing, changing clothing, combing his hair, or brushing his teeth without cueing from his wife.

In October 2009, the Veteran underwent a VA psychiatric examination.  The examiner noted that the Veteran had quit a construction job in 2006 due to frustration and disagreements with the owner of the company.  The Veteran stated that he has not worked since then because he gets frustrated and gets into arguments with his superiors and because of unacceptable behavior by his subordinates, having walked out on several jobs as a result.  The examiner also indicated that the Veteran appeared to have extreme difficulty in performing activities of daily living and needed encouragement from his wife to take care of personal hygiene and take his medications.  

In August 2013, the Veteran underwent another VA psychiatric examination.  In rendering an employability opinion, the examiner conducted a mental status examination, which showed mild memory loss but excellent abstract reasoning and judgment.  The examined found that the Veteran was unable to support his claim of difficulty getting along with others, as the examples given by the Veteran were not consistent with severe irritability or outburst that would preclude his ability to establish and maintain relationships.  From this and other findings, the examiner concluded that the Veteran's PTSD does not prevent him from maintaining or obtaining gainful employment, and that he is capable of "working for others in an environment that has low potential for interpersonal conflict (i.e., customer service.)"

Since his medical retirement in 1997, the Veteran has worked intermittently in temporary, construction jobs until 2006 when it appears that he stopped working altogether.  The record shows that since 2005 the Veteran's work history has been sporadic at best, having either quit, been laid off, or been terminated due primarily to his anger management issues and inability to get along with his coworkers and supervisors.  As described above, the weight of the probative lay and medical evidence shows that any work that involves contact with other people would cause the Veteran to feel stress, anger, or frustration and would not be feasible for him.  Given these ongoing constraints, it would be difficult for the Veteran to engage in his prior occupations of construction, or any comparable employment.  Moreover, because the Veteran's PTSD causes him to get irritable and have angry outbursts at other people at work, he would as likely as not be unable to work in any type of job that required customer contact or any type of job where he had to interact with other employees on a consistent basis.  Additionally, the Veteran also needs assistance from his wife with basic tasks essential to the activities of daily living.  The Board acknowledges that the August 2013 VA examiner has opined that the Veteran's PTSD does not prevent him from maintaining or obtaining gainful employment.  However, the examiner failed to adequately consider the Veteran's history of sporadic and problematic employment and interpersonal conflict at work.  While the August 2013 VA examiner indicated that the Veteran's PTSD symptoms have diminished somewhat, the Board points out that this apparent abatement has occurred in the context of the Veteran's unemployment.  Consequently, the Board assigns the August 2013 VA examination report very low probative weight.  Thus, given the Veteran's occupational history and the limitations noted above, the weight of the competent, probative evidence indicates that the Veteran has been prevented from obtaining and retaining substantially gainful employment as a result of his PTSD.

In summary, the Veteran had met the criteria for a TDIU, and the Board finds the Veteran's service-connected disabilities, considered together, rendered him unemployable.  Accordingly, entitlement to a TDIU is granted.  


ORDER

The appeal concerning entitlement to a rating in excess of 70 percent for PTSD is dismissed.  

Entitlement to a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


